MEMORANDUM**
Marina Alexandrovna Fadeyeva, a native and citizen of Russia, petitions pro se for review of a Board of Immigration Appeals (“BIA”) decision adopting and affirming an Immigration Judge’s (“IJ”) decision denying her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination. Because Fadeyeva submitted false documents regarding her identity and claim, her asylum claim is accordingly denied. See Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir.2004); see also Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Fadeyeva failed to establish eligibility for asylum, she also failed to meet the stricter standard for withholding of removal. See Farah, 348 F.3d at 1156.
Finally, because Fadeyeva’s claim under CAT is based on the same testimony that the IJ found not credible, and Fadeyeva points to no other evidence that the IJ could have considered in making its determination under CAT, her CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.